El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
(En Reconsideración)
Estimamos de rigor reconsiderar la opinión emitida el 31 de julio de 1996 en el caso de epígrafe por estar apoyada en una vertiente jurisprudencial minoritaria y en desuso, que tiene el efecto de desvirtuar la naturaleza y el propó-sito de las cubiertas en exceso. Nos explicamos.
! — i
La controversia del caso de autos surge a raíz de una sentencia del Tribunal Superior, Sala de San Juan, contra la Autoridad de Acueductos y Alcantarillados (la Autori-dad), mediante la cual se le condenó a compensar los daños causados ascendentes a $2,407,232. La Autoridad contaba con un seguro primario de la Corporación Insular de Segu-ros (Corporación Insular), con límite de $2,000,000, y dos (2) cubiertas en exceso. La póliza en exceso de American Guarantee and Liability Insurance Company del consorcio Zurich-American Insurance Group(1) (American) tenía un límite de cubierta de $10,000,000, en exceso de los $2,000,000 cubiertos por la Corporación Insular. La tercera póliza fue expedida por The Continental Insurance Company (Continental) con límite de $8,000,000 en exceso de las otras dos (2) pólizas.
*823La Corporación Insular fue adjudicada insolvente, por lo que la Autoridad instó una acción de sentencia declara-toria a los fines de hacer responsable a American y a Continental por la sentencia emitida en su contra en este caso. El tribunal de instancia concluyó que American no venía obligada a descender de nivel (drop down) y convertirse en aseguradora primaria. Sin embargo, aduciendo que el len-guaje empleado en la póliza de Continental se prestaba para más de una interpretación, dictaminó que ésta debía descender de nivel para asumir la cubierta de la Corpora-ción Insular. A tono con lo anterior, concluyó que Continental era responsable de la sentencia hasta la suma de $2,000,000, y que American lo era del exceso, conforme con lo establecido en su póliza.
Ante los recursos presentados por la Autoridad y por Continental, emitimos una opinión y sentencia el 31 de julio de 1996, mediante la cual modificamos la sentencia del tribunal de instancia a los efectos de reconocer la apor-tación de $150,000 provista por la Asociación de Garantía de Seguros Misceláneos de Puerto Rico para cubrir la in-solvencia de la aseguradora primaria. De este modo, con-firmamos el descenso de nivel ordenado contra Continental y le responsabilizamos por el exceso de $150,000 hasta la suma de $2,000,000, correspondiéndole a American el pago del sobrante.(2)
Inconforme, Continental solicita la reconsideración de nuestra decisión, petición que acogemos por los fundamen-tos que elaboramos a continuación.
II
La médula del presente recurso estriba en determinar cuándo, ante la insolvencia de una aseguradora primaria, debe una aseguradora que provee cubierta en exceso “descender de nivel” y suplir la cubierta de la aseguradora primaria.
*824Como regia general, una aseguradora que provee cubierta en exceso no viene compelida a cubrir a un asegurado en sustitución de una aseguradora primaria declarada insolvente. Véanse: B.R. Ostrager y T.R. Newman, Handbook on Insurance Coverage Disputes, 8va ed., Nueva Jersey, Ed. Aspen Law & Business, 1995, Sec. 13.12; 1 Couch on Insurance 3d Sec. 6:1 et seq. (1995); D.R. Richmond, Issues and Problems in “Other Insurance”, Multiple Insurance, and Self-Insurance, 22 Pepp. L. Rev. 1373, 1403 (1995); J.P. Schaller, M.E. Medaglia, R.N. Kelly y A.P. Le-Bel, Excess, Surplus Lines and Reinsurance: Recent Developments in Umbrella and Excess Liability Insurance, 24 Tort & Ins. L.J. 283, 291 (1989). Esta postura es cónsona con la naturaleza de las cubiertas en exceso y la expectativa que tienen los contratantes al momento de pactar el monto de la prima por tales cubiertas. Lo anterior se infiere del pago de una prima reducida (en comparación con la pagada por la cubierta primaria), reflejo del riesgo reducido que asume una aseguradora al proveer una cubierta en exceso. Sin embargo, cuando el lenguaje utilizado en las cláusulas de un contrato de seguro adolece de ambigüedad, los tribunales son los llamados a interpretar, caso a caso, el conjunto de las cláusulas del contrato con miras a determinar cuáles eran las expectativas de las partes al pactar la cubierta, conscientes de que toda ambigüedad debe ser resuelta a favor del asegurado.
“La interpretación de los contratos y demás actos jurídicos, aunque haya de partir de la expresión contenida en las pala-bras pronunciadas o escritas, no puede detenerse en el sentido riguroso o gramatical de las mismas, y ha de indagar funda-mentalmente la intención de las partes y el espíritu y finalidad que hayan presidido el negocio, infiriéndose de las circunstan-cias concurrentes y de la total conducta de los interesados, como así viene a sancionarlo el Art. 1.2828 [1234 P.R.], el cual no excluye —como ha advertido esta Sala, entre otras senten-cias, en la de 8 abr. 1931— los actos anteriores ni las demás circunstancias que puedan contribuir a la acertada investiga-ción de la voluntad de los otorgantes, siendo indudable que en-tre esos elementos podrá tener importancia muy relevante la *825conexión que el acto o negocio guarde con otros que le hayan servido de antecedente o base legal, siempre que la parte contra la cual se esgrima esta norma interpretativa haya tenido, o debido tener, oportuno conocimiento de ello. (Ss de 20 abr.1944 y 14 ene. 1964.)” [F. Bonet Ramón, Código Civil comentado, 2da ed., pág. 1009.] Banco de la Vivienda v. Pagán Ins. Underwriters, 111 D.P.R. 1, 7 (1981). Véanse: Art. 11.250 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 1125; Arts. 1234, 1237 y 1240 del Código Civil, 31 L.P.R.A. secs. 3472, 3475 y 3478; Unisys v. Ramallo Brothers, 128 D.P.R. 842 (1991); Coop. La Sagrada Familia v. Castillo, 107 D.P.R. 405 (1978); Carrillo Norat v. Camejo, 107 D.P.R. 132 (1978); León Ortiz v. Comisión Industrial, 101 D.P.R. 781 (1973).
Para propósitos argumentativos, partimos del esquema de las tres (3) categorías establecido por el Tribunal Supremo de Louisiana en Kelly v. Weil, 563 So.2d 221 (1990) —y adoptado por este Tribunal en la opinión de marras— el cual agrupa las pólizas de exceso conforme a su lenguaje. Aunque este esquema pueda en apariencia resultar idóneo, no ha sido favorecido por la mayoría de los tribunales que han contemplado este tipo de controversia, debido a que resulta sumamente difícil anticipar los diferentes tipos de lenguaje incorporados a los contratos de seguros, como re-cientemente descubrió el propio Tribunal Supremo de Louisiana al verse obligado a crear una cuarta categoría. Louisiana Ins. Guar. v. Interstate Fire, 630 So. 2d 759 (1994). No obstante, a pesar de que no somos partidarios de este esquema —favorecemos en su lugar la metodología de caso a caso— la división en categorías es suficiente para esbozar el razonamiento que sirve de apoyo a nuestra contención.
Acorde con el esquema de las tres (3) categorías, observamos que la primera categoría considera aquellas pólizas que describen su cubierta como “en exceso de la cubierta cobrable del asegurador primario”. (Enfasis en el original.) A.A.A. v. Librotex, Inc., 141 D.P.R. 375, 382 (1996). Los tribunales que se han enfrentado a este tipo de lenguaje se encuentran divididos en cuanto a si ante este lenguaje la aseguradora que provee cubierta en exceso *826debe descender de nivel. Aquellos que favorecen el des-censo postulan que ante la insolvencia de la aseguradora primaria, la cubierta de ésta cesa de ser cobrable y, por consiguiente, la aseguradora en exceso viene compelida a cubrir la reclamación. Nasello v. Transit Cas. Co., 530 So. 2d 1114 (1988). De igual forma, algunos tribunales han hecho extensiva esta interpretación del término "cobrable” (collectible) al término “recuperable” (recoverable). Sifers v. General Marine Catering Co., 892 F.2d 386 (5to Cir. 1990); Coca Cola Bottling v. Columbia Cas. Ins., 14 Cal. Rptr. 643 (1992); Lechner v. Scharrer, 429 N.W.2d 491 (1988); Donald B. MacNeal, Inc. v. Inter. Fire & Cas., 477 N.E.2d 1322 (1985); Reserve Ins. Co. v. Pisciotta, 640 P.2d 764 (Cal. 1982).
En cambio, la mayoría de los tribunales sostienen que esta interpretación es contraria a la naturaleza de una cu-bierta en exceso, confiriéndole gran peso a la expectativa de las partes, conforme a la prima pagada y al riesgo asu-mido por la aseguradora. Véanse: North Carolina Ins. Guaranty Ass. v. Century Indemnity Co., 444 S.E.2d 464 (1994); Playtex FP, Inc. v. Columbia Cas. Co., 622 A.2d 1074 (1992); Hoffman Const. v. Fred S. James & Co., 807 P.2d 808 (Or. 1991), confirmado en 836 P.2d 703 (Or. 1992); Revco D.S., Inc. v. Government Employees Ins. Co., 791 F. Supp. 1254 (N.D. Ohio 1991), confirmado en 984 F.2d 154 (6to Cir. 1992); S.E. Atl. Cargo Operators v. First State, 398 S.E.2d 264 (1990); Rapid City Reg. Hosp. v. S.D. Ins. Guar., 436 N.W.2d 565 (1989); Werner Industries, Inc. v. First State Ins. Co., 548 A.2d 188 (1988); Radiator Specialty Co. v. First State Ins. Co., 651 F. Supp. 439 (W.D. N.C. 1987), confirmado en 836 F.2d 193 (4to Cir. 1987); Golden Isles Hospital, Inc. v. Continental Cas. Co., 327 So. 2d 789 (1976).
Aunque originalmente favorecimos la vertiente que pos-tula que ante esta clase de lenguaje la aseguradora en ex-ceso desciende de nivel, entendemos que por no ser rele-vante al presente caso no es necesario adelantar el criterio, en vista de que la interpretación de un contrato de seguros *827debe ser integral, prescindiendo del análisis aislado de sus cláusulas. Art. 11.250 del Código de Segaros de Puerto Rico, supra.
En lo que respecta a las restantes categorías, la se-gunda considera las pólizas que describen su cubierta como “en exceso de los límites de las pólizas descritas en el propio contrato”. (Enfasis en el original.) A.A.A. v. Librotex, Inc., supra, pág. 382. Las pólizas que contienen este lenguaje, como la póliza de American ante nuestra consideración, se encuentran claramente exentas de toda ambigüedad, por lo que los tribunales se han negado a requerir el descenso en estos casos. Art. 1233 del Código Civil, 31 L.P.R.A. see. 3471; González v. Coop. Seguros de Vida de P.R., 117 D.P.R. 659 (1986). Además véanse, a modo de ilustración: Hartford Acc. & Indem. v. Chicago Housing Auth., 12 F.3d 92 (7mo Cir. 1993); Federal Ins. Co. v. Srivastava, 2 F.3d 98 (5to Cir. 1993); New Process Baking Co. v. Federal Ins. Co., 923 F2d 62 (7mo Cir. 1991); Hudson Ins. Co. v. Gelman Sciences, Inc., 921 F.2d 92 (7mo Cir. 1990); Lumar Marine, Inc. v. Insurance Co. of North America, 910 F.2d 1267 (5to Cir. 1990); Interco Inc. v. National Sur. Corp., 900 F.2d 1264 (8vo Cir. 1990); Garmany v. Mission Ins. Co., 785 F.2d 941 (11mo Cir. 1986); Wright v. Newman, 767 F.2d 460 (8vo Cir. 1985); Molina v. United States Fire Ins. Co., 574 F.2d 1176 (4to Cir. 1978); Taylor Service v. Texas Property & Cas., 918 S.W.2d 89 (1996); Atkinson Dredging Co. v. St. Paul Fire & Marine, 836 F. Supp. 341 (E.D. Va. 1993); Vickodil v. Lexington Ins. Co., 587 N.E.2d 777 (1992); J. Kinderman & Sons v. United Nat., 593 A.2d 857 (1991), confirmado en 619 A.2d 1058 (1993); Hendrix v. Fireman’s Fund Ins. Co., 823 S.W.2d 937 (1991); Donegal Mut. Ins. Co. v. Long, 597 A.2d 1124 (1991); Denny’s Inc. v. Chicago Ins. Co., 286 Cal. Rptr. 507 (1991); Alaska Rural Elec. Coop. v. INSCO LTD., 785 P.2d 1193 (Alaska 1990); Zurich-American Ins. Co. v. Mead Reinsurance Corp., 161 A.D.2d 403 (N.Y. 1990); American Hoist v. Employers’ of Wausau, 454 N.W.2d 462 (1990); Alabama Ins. Guar. Ass’n v. Kinder-Care, 551 So. 2d 286 (1989); Central Waste Systems v. *828Granite State, 437 N.W.2d 496 (1989); Maricopa County v. Federal Ins. Co., 757 P.2d 112 (Ariz. App. 1988); Highlands Ins. Co. v. Gerber Prods. Co., 702 F. Supp. 109 (D. Md. 1988); Seaway Port Authority v. Midland Ins., 430 N.W.2d 242 (1988); America Re-Ins. v. SGB Univ. Builders, 532 N.Y.S.2d 712 (1988); Lamb Bros. Lumber v. South Carolina Ins. Co., 366 S.E.2d 388 (1988).
De otra parte, la tercera categoría considera las pólizas que describen su cubierta como “en exceso de la cantidad mayor entre la cubierta ofrecida por las pólizas listadas en el propio contrato y cualquier otra cubierta cobrable por el asegurado”. (Énfasis en el original.) A.A.A. v. Librotex, Inc., supra, pág. 383. Este es el lenguaje utilizado en la póliza de Continental y, por lo tanto, la médula de la controversia recae en el alcance interpretativo que se le reconozca a este tipo de lenguaje, conforme al desarrollo jurisprudencial re-lativo a la doctrina del descenso.
A simple vista, nos podemos percatar de que el lenguaje considerado en esta categoría es prácticamente idéntico al considerado en la segunda categoría, donde no aplica el descenso. La diferencia estriba en la añadidura de la frase “y cualquier otra cubierta cobrable por el asegurado”, cuyo único efecto es el de beneficiar a la aseguradora que provee la cubierta en exceso en el caso de que surja otra cubierta no listada en su póliza de la cual no haya tenido conoci-miento tal aseguradora, por lo que dicha frase o coletilla no es aplicable a las pólizas listadas en la póliza de ésta.
No obstante, resolvimos que la frase “ ‘cobrable por el asegurado’ cualifica tanto a ‘las pólizas listadas en el pro-pio contrato’ como a ‘cualquier otra cubierta’ ”, y conforme al razonamiento adoptado en la consideración del lenguaje típico de la primera categoría expresamos que cuando se utiliza este tipo de lenguaje “[s]e ha resuelto que aquí aplica el descenso”. (Énfasis suplido y en el original.) A.A.A. v. Librotex, Inc., supra, pág. 383. De esta forma, una mayoría del Tribunal concluyó que Continental venía obli-gada a descender de nivel y cubrir la partida de $2,000,000 *829que le correspondía a la aseguradora primaria insolvente, salvo la suma de $150,000 que provee la Asociación de Ga-rantía de Seguros Misceláneos de Puerto Rico para cubrir la insolvencia de la aseguradora primaria.
Esta postura, respecto al lenguaje perteneciente a la tercera categoría, ha sido asumida únicamente por tres (3) tribunales estatales. Alabama Ins. Guar. v. Magic City Trucking, 547 So. 2d 849 (1989); Poirrier v. Cajun Insulation, Inc., 501 So. 2d 800 (1987); Geerdes v. St. Paul Fire and Marine Ins. Co., 341 N.W.2d 195 (1983). En estos casos se apoyó la mayoría de este Tribunal para llegar a la con-clusión antes mencionada. No obstante, el Tribunal Supremo de Louisiana revocó expresamente el precedente de Poirrier v. Cajun Insulation, Inc., supra, en Kelly v. Weil, 563 So. 2d 221, 226 (1990), caso que sirvió de modelo a este Tribunal para el de marras con el fin de adoptar el es-quema de las tres (3) categorías. El otro caso citado en apoyo de esta postura, Robichaux v. Randolph, 563 So. 2d 226 (1990), resuelto el mismo día y por el mismo tribunal que emitió la opinión de Kelly v. Weil, supra, es también adverso a tal postura. Por el contrario, la inmensa mayoría de los tribunales estatales y federales ha resuelto, al inter-pretar semejante lenguaje, que no procede el descenso. Transco Exploration Co. v. Pacific Employers Ins. Co., 869 F.2d 862 (5to Cir. 1989); U.S. Fire Ins. Co. v. Charter Financial Group, 851 F.2d 957 (7mo Cir. 1988); Zurich Ins. Co. v. Heil Co., 815 F.2d 1122 (7mo Cir. 1987); Fred Weber, Inc. v. Granite State Ins., 829 S.W.2d 589 (Mo. Ct. App. 1992); Newton v. U.S. Fire Ins. Co., 391 S.E.2d (1990); Kelly v. Weil, supra; Southeast Atlantic Cargo Operator v. First State Ins. Co., 398 S.E.2d 264 (1990); Robichaux v. Randolph, supra; Ambassador Associates v. Corcoran, 541 N.Y.S.2d 715 (1989), confirmado en 562 N.Y.S.2d 507 (1990), confirmado en 581 N.Y.S.2d 276 (1992); Federal Ins. Co. v. Pacific Sheet Metal, 774 P.2d 538 (Wash. 1989); Ware v. Carrom Health Care Products, Inc., 727 F. Supp. 300 (N.D. Miss. 1989); U.S. Fire Ins. Co. v. Coleman, 754 *830S.W.2d 941 (1988); Highlands Ins. Co. v. Gerber Products Co., supra; Radiator Specialty Co. v. First State Ins. Co., 651 F. Supp. 439 (W.D. N.C. 1987), confirmado en 836 F.2d 193 (4to Cir. 1987); United States Fire Ins. Co. v. Capital Ford Truck Sales, Inc., 355 S.E.2d 428 (1987); Pergament Distributors v. Old Republic Ins., 513 N.Y.S.2d 467 (1987); Value City, Inc. v. Integrity Ins. Co., 508 N.E.2d 184 (1986); Guar. Nat. Ins. Co. v. Bayside Resort, Inc., 635 F. Supp. 1456 (D. Vi. 1986). Véanse, además: 16 Couch on Insurance 2d Sec. 62:119 (Sup. dic. 1995); Schaller y otros, supra, pág. 293.
También, otros tribunales han considerado el alcance de la referida coletilla —“otra cubierta cobrable por el asegu-rado”— cuando aparece en una cláusula independiente ti-tulada “Otras Cubiertas”. En estos casos se ha resuelto que la inclusión de esta cláusula claramente tiene el efecto legal de beneficiar a la aseguradora en caso de que concurran otras pólizas no consideradas en el contrato. Mission Nat. Ins. Co. v. Duke Transp. Co., Inc., 792 F.2d 550 (5to Cir. 1986); Garcia v. Rivera, 879 F. Supp. 170 (D. P.R.1995); Domingue v. Reliance Ins. Co., 619 So. 2d 1220 (1993); Hoffman Const. v. Fred S. James & Co., supra; Emscor, Inc. v. Alliance Ins. Group, 804 S.W.2d 195 (Tex. App. 1991); Alaska Rural Elec. Co-op. v. INSCO LTD., supra; Highlands Ins. Co. v. Gerber Prods. Co., supra; TXO Production Corp. v. Twin City Fire Ins. Co., 685 F. Supp. 156 (E.D. Tex. 1988); Wurth v. Ideal Mut. Ins. Co., 518 N.E.2d 607 (1987); Holland v. Stanley Scrubbing Well Service, 666 F. Supp. 898 (W.D. La. 1987); Radar v. Duke Transp. Inc., 492 So. 2d 532 (1986). Véase, además, Richmond, supra, pág. 1407.
I — I HH HH
Aparte del error en que incurrimos inicialmente al adoptar la doctrina relativa a la tercera categoría, basán-donos en una vertiente minoritaria y claramente en des-*831uso, también se incidió al adoptar tres (3) premisas reñidas con el derecho aplicable.
En primer término, creamos una presunción que no en-cuentra fundamento en derecho al expresar que “[cjuando se guarda silencio sobre qué ocurrirá si el asegurador pri-mario adviene insolvente, se entiende que el asegurado crea una expectativa de que la cubierta en exceso le cubrirá”. (Enfasis en el original.) A.A.A. v. Librotex, Inc., supra, pág. 383. Es decir, establecimos una presunción de descenso cuando la póliza-no incluye una cláusula que con-sidere la insolvencia de la aseguradora primaria.
Al sentar esta norma obviamos el hecho de que rara vez existe ambigüedad sobre la expectativa de las partes cuando una póliza en exceso cuenta con una cláusula que considere la insolvencia de la aseguradora primaria.
De igual modo, esta presunción de descenso, o “expecta-tiva” de cubierta en casos de insolvencia, no se deriva ni es cónsona con lo resuelto por la abrumadora mayoría de los tribunales en los casos ya citados, al efecto de que como regla general no se aplica el descenso a pesar de que las pólizas bajo consideración en tales casos nada expresaban respecto a la insolvencia de las aseguradoras primarias.
Consecuentes con este razonamiento, varios tribunales han resuelto expresamente que no se crea presunción o ex-pectativa alguna por el hecho de no incluir una cláusula que considere la insolvencia de la aseguradora primaria. Playtex FP, Inc. v. Columbia Cas. Co., supra; Fred Weber, Inc. v. Granite State Ins., supra; Highlands Ins. Co. v. Gerber Products Co., supra. Incluso en Playtex FP, Inc. v. Columbia Cas. Co., supra, el Tribunal Superior de Delaware impuso la norma contraria, al expresar que no procede el descenso a menos que éste se haya pactado expresamente en el contrato en vista de que las pólizas en exceso proveen una cubierta por la responsabilidad del asegurado y no por la solvencia de las otras aseguradoras. Conforme con los fundamentos esbozados anteriormente, consideramos que nos equivocamos al inferir una expectativa de descenso en *832la póliza de Continental por el mero hecho de que nada se expresó en la misma respecto a la insolvencia de la asegu-radora primaria.
En segundo término, incidimos al restarle importancia a la prima pagada por la póliza, poniendo todo el peso en la interpretación del lenguaje del contrato. Aunque ciertamente el lenguaje es esencial, la prima también es un factor determinante al momento de examinar la expectativa de los contratantes, ya que por lo general ésta es proporcional al riesgo que asume la aseguradora. Interco Inc. v. National Sur Corp., supra, pág. 1268; Zurich Ins. Co. v. Heil Co., supra, pág. 1126; Steve D. Thompson Trucking v. Twin City Fire Ins., 832 F.2d 309, 310 (5to Cir. 1987); Revco D.S., Inc. v. Government Employees Ins. Co., 791 F. Supp. 1254, 1264 (N.D. Ohio 1991); Alaska Rural Elec. Co-op. v. INSCO LTD., supra, pág. 1195; Maricopa County v. Federal Ins. Co., 757 P.2d 112, 114 (Ariz. 1988); Radiator Specialty Co. v. First State Ins. Co., supra, pág. 442; Wurth v. Ideal Mut. Ins. Co., supra, pág. 610; Prince Carpentry v. Cosmopolitan Mut. Ins., 479 N.Y.S.2d 284 (1984). Véase, además, Richmond, supra, págs. 1406-1407.
En el caso de marras observamos que la Autoridad os-tentaba tres (3) pólizas para cubrir su responsabilidad —una (1) primaria y dos (2) en exceso de la primaria— las cuales desglosamos a continuación con expresión de sus respectivas cubiertas y primas:

Póliza Cubierta Prima

* Corporación Insular de Seguros $0 a $2,000,000 $2,170,000
* American Guarantee and Liability Ins. Co. $2,000,000.01 a $12,000,000 $775,000
* Continental Ins. Co. $12,000,000.01 a $20,000,000 $267,000
*833De esta simple tabla se desprende que la prima pagada por cada cubierta es proporcional al riesgo asumido por cada aseguradora. No resulta irrazonable inferir o soste-ner, según se desprende de la prima pagada a Continental(3) que la expectativa de la Autoridad al pactar el con-trato era que Continental cubriría su responsabilidad sólo de exceder los doce millones de dólares . Lo que sí resulta irrazonable y, más que ello, injusto, es inferir o sostener que la Autoridad, asegurada en este caso, pagó una prima casi tres veces mayor a American que la prima pagada a Continental, cuya póliza cubría el exceso de la cubierta de American, con la intención de que fuera Continental la que respondiera en caso de que la cubierta primaria no pudiera cobrarse.
En tercer lugar, no podemos olvidar que en nuestra función interpretativa del alcance de un contrato debemos analizar integralmente todas sus cláusulas, prestando especial atención a los endosos. Sobre este particular dis-pone el Art. 11.250 del Código de Seguros de Puerto Rico, supra, que todo contrato de seguro deberá interpretarse globalmente y a base del conjunto total de sus términos y condiciones, según se expresen en la póliza y según se hayan ampliado, extendido o modificado por aditamento, endoso o solicitud adherido a la póliza y que forme parte de ésta.
La singular importancia de los endosos recae en que estos reflejan la última expresión de las partes y que, con marcada frecuencia, sirven de enmienda o nota aclaratoria de alguna cláusula del contrato. A tales efectos, resulta ilustrativa la siguiente expresión del Tribunal de Apelaciones de Michigan en Morback Industries v. Western Emp. Ins., 429 N.W.2d 213, 218 (Mich. App. 1988): “La re-*834gla general, en Michigan como en otros lugares, es que, de haber una ambigüedad de tal modo que no se puedan ar-monizar todas las partes de un contrato, el lenguaje del endoso o cláusula adicional es el que rige.” (Traducción y énfasis nuestros.)
Al aplicar esta regla interpretativa al caso ante nuestra consideración, notamos que el endoso número dos (2) del contrato de Continental claramente y sin ambages esta-blece que la cubierta es en exceso de, y conforme con, los términos y las condiciones de la póliza de Americani(4), la cual, según resolvimos, no da lugar al descenso. En nues-tra decisión original inadvertidamente restamos valor a este endoso al pasar por alto que constituye la última ex-presión de la voluntad de las partes.
Aún si reiterásemos la postura asumida inicialmente por este Tribunal y por los tribunales de Alabama y Michigan, donde se tilda de ambiguo el lenguaje correspondiente a la tercera categoría, el endoso número dos (2) de la póliza de Continental ineludiblemente sirve de nota aclaratoria y nos libra de toda duda en la interpretación de la referida póliza, quedando vedado el descenso de nivel ante la insol-vencia de la aseguradora primaria.
IY
A pesar del efecto lamentable que pueda tener la insol-vencia de la Corporación Insular sobre su asegurada la Au-toridad, ni el derecho aplicable ni la política pública sirven de justificación para imponerle a Continental una respon-sabilidad exógena a la cubierta pactada entre las partes.
Sostener nuestro dictamen tendría el efecto de desvir-tuar la naturaleza de las cubiertas en exceso y convertir a las compañías que expiden esas pólizas en aseguradoras de *835la insolvencia de otras compañías, riesgo que no está con-siderado ni se refleja en el pago de la prima.
En consecuencia, estimamos procedente reconsiderar nuestra decisión y, en cambio, resolver que American y Continental no vienen obligadas a descender de nivel y a cubrir la insolvencia de la aseguradora primaria. En vista de ello, corresponderá a la Asociación de Garantía de Se-guros Misceláneos de Puerto Rico, como aseguradora de la insolvencia de la Corporación Insular, responder por la suma de $150,000, y a American en el exceso de los $2,000,000.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García emitió una opi-nión disidente. Los Jueces Asociados Señores Rebollo Ló-pez y Fuster Berlingeri disintieron sin opiniones escritas.
— O —

 A cuya póliza se hace referencia en el Endoso Número Dos (2) de la póliza de The Continental Insurance Company como “Zurich’s Policy”. Dicho endoso está re-dactado en el idioma inglés.


 El suscribiente disintió sin una opinión escrita.


 Dicha prima representa poco más de una tercera parte (34.45%) de la prima pagada a la aseguradora del segundo nivel (American Guarantee and Liability Insurance Company) y una octava parte (12.3%) de la prima pagada a la aseguradora primaria (Corporación Insular de Seguros).


 Dicho endoso, redactado en el idioma inglés al igual que el resto de la póliza, dispone del modo siguiente:
“It is agreed and understood that coverage as afforded under this policy is excess of and following the terms and conditions of Zurich’s [American] Policy FXS 608351700 unless as otherwise amended by this policy.” Apéndice, pág. 39.